


117 HCON 43 IH: Expressing the sense of Congress that all direct and indirect subsidies that benefit the production or export of sugar by all major sugar-producing and -consuming countries should be eliminated.
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. CON. RES. 43
IN THE HOUSE OF REPRESENTATIVES

July 29, 2021
Mrs. Cammack (for herself, Mr. Kildee, Mr. Austin Scott of Georgia, Mr. Higgins of Louisiana, Mr. Hagedorn, Ms. Letlow, Mr. Schrader, Ms. Cheney, Mrs. Fischbach, and Mr. Rodney Davis of Illinois) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

CONCURRENT RESOLUTION
Expressing the sense of Congress that all direct and indirect subsidies that benefit the production or export of sugar by all major sugar-producing and -consuming countries should be eliminated.


Whereas every major sugar-producing and sugar-consuming country in the world maintains some form of direct or indirect subsidy to support its sugar growers, processors, or consumers; Whereas virtually all of the more than 100 countries that produce sugar maintain market-distorting subsidy programs, including—
(1)the Government of Brazil which provides direct and indirect subsidies of at least $2,500,000,000 per year for programs to promote its sugar and ethanol industry and has increased subsidies in recent years in the form of preferential loans, debt forgiveness, and increased ethanol usage mandates; (2)the Government of India which provides at least $1,700,000,000 per year in subsidy supports to prop up its inefficient sugar industry, including the provision of export subsidies in 2014, 2015, 2018, 2019, and 2020 in potential violation of World Trade Organization obligations;
(3)the Government of Thailand which more than tripled its sugar exports after 2004 by providing at least $1,300,000,000 in annual subsidies and government programs to its sugar industry and by maintaining domestic prices well above export prices; (4)the Governments of the European Union member states which have provided support with an estimated value of $685,000,000 per year to their sugar farmers;
(5)the Government of Russia which transformed its country from one of the world’s largest net importers of sugar to a net exporter on the basis of government support estimated at an estimated value of $392,000,000 per year from 2010 to 2017; and  (6)the Government of Mexico which has generously supported its sugarcane growers, and was found guilty in 2014 of injuring United States sugar producers by dumping subsidized sugar into the United States market;
Whereas the world sugar market is the most volatile commodity market in the world; Whereas many countries routinely dump surplus sugar on the world sugar market, at prices below domestic price levels and costs of production;
Whereas the foregoing clauses provide ample evidence there is no undistorted, free market in sugar in the world today; and Whereas, if such a free market did exist, United States sugar farmers and processors could compete effectively in that market: Now, therefore, be it

That it is the sense of Congress that— (1)the President should seek elimination of all direct and indirect subsidies benefiting the production or export of sugar by the government of—
(A)each country that exported more than 200,000 metric tons of sugar in 2018, 2019, or 2020; and (B)by any other country with which the United States has in effect a free trade agreement;
(2)if the President determines that all such subsidies by all such countries have been eliminated, the President should submit a report to Congress providing detailed information about how each of the countries has eliminated such subsidies; and (3)after submitting such a report, the President should propose to Congress legislation to implement United States sugar policy reforms.

